Citation Nr: 0604412	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-05 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected herniated lumbar discs, status 
post discectomies and lumbar interbody fusion at L4-L5 and 
L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected radiculopathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 2004 to the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO) 
for additional development.  An August 2005 rating decision 
granted entitlement to a separate 10 percent evaluation for 
radiculopathy of the left lower extremity as secondary to 
service-connected herniated lumbar discs, status post 
discectomies and lumbar interbody fusion at L4-L5 and L5-S1, 
effective August 3, 2001, the date of the original claim.  

The August 2005 Supplemental Statement of the Case provided 
the regulations pertinent to a claim for a higher evaluation 
for the neurologic manifestations of the veteran's service-
connected lumbar spine disability, and the August 2005 rating 
decision did not assign the maximum schedular rating for 
radiculopathy of the left lower extremity.  The Board notes 
that in a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Consequently, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are as noted on the title 
page.

Additional private medical records dated in November 2005 
were added to the file after the most recent Supplemental 
Statement of the Case along with a written waiver of RO 
consideration of that evidence, received by VA in January 
2006.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability did 
not cause any more than moderate intervertebral disc syndrome 
with recurring attacks prior to September 23, 2002; he did 
not have incapacitating episodes having a duration of more 
than four 


weeks during the prior 12 months.  Current manifestations of 
the veteran's service-connected low back disability include 
limitation of motion with flexion to 40 degrees, with a 
combined range of motion of the thoracolumbar spine of 165 
degrees, without evidence of muscle spasm or guarding.

2.  Neurologic findings reveal no more than mild functional 
impairment of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues decided herein.  

In February 2002, a letter was sent to the veteran by the RO, 
with a copy to his representative at the time, in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  It has been determined by 
VA's Office of the General Counsel that, when a claim is 
granted and the veteran submits a notice of disagreement as 
to a "downstream element" of such claim, such as the assigned 
rating, notice under 38 U.S.C.A. § 5103(a) is not required as 
to the secondary claim raised in the notice of disagreement.  
See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Based on 
this record, the Board finds that the VA's duty to notify has 
been satisfied.  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are VA treatment 
records and examinations on file, including in May 2005.  The 
Board concludes that there is sufficient medical evidence on 
file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected low back disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Increased Rating Claims

Orthopedic Manifestations of Low Back Disability

Specific Schedular Criteria

The veteran's low back disability was granted a 20 percent 
disability rating under Diagnostic Code 5293, effective 
August 3, 2001.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 20 percent 
rating is warranted with x-ray evidence of involvement of 2 
or more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has addressed the veteran's claim under both the old 
criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 

Beginning September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks but less than six 
weeks; a 20 percent evaluation is assigned when the 
incapacitating episodes last at least two weeks but less than 
four weeks; and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2005). 

When evaluating the disability on the basis of chronic 
manifestations, the orthopedic disabilities are evaluated 
using the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2). 

If the intervertebral disc syndrome is present in more than 
one distinct spinal segment, each segment is evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Analysis

The evidence on file prior to September 23, 2002 does not 
show more than moderate low back disability, with recurring 
attacks.  In fact, when examined by VA in May 2002, the 
veteran stated that he had not missed any work days.  His 
gait was normal, and strength was 5/5 in both lower 
extremities.  There was no muscle spasm, deformity, 
tenderness, or postural abnormality.  Although sensation was 
markedly decreased in the left L5 distribution, for which the 
veteran is receiving a separate compensable evaluation, 
reflexes were 2+ in the knees and 1+ in the ankles.  There 
was no evidence prior to September 23, 2002 of severe 
intervertebral disc syndrome, with only intermittent relief.  

A higher evaluation is also not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5293, because there is no 
evidence of incapacitating episodes having a duration of more 
than four weeks during the previous year.  In fact, the 
veteran noted on VA examination in May 2005 that he had not 
had any prostrating attacks during the previous year.  He was 
working as a corrections officer, which required minimal 
physical labor.  He said that he was careful with regards to 
the activities that he performed in order to prevent further 
exacerbations of his back disability.  

A higher evaluation would also not be warranted prior to 
September 26, 2003 under either Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine, or Diagnostic 
Code 5295, for lumbosacral strain.  Limitation of motion in 
May 2002 could not be considered severe, as it included 30 
degrees of extension, lateral bending to 45 degrees to each 
side, and bilateral rotation of 60 degrees; extension, 
bilateral side bending, and bilateral rotation were described 
as full range of motion.  See also 38 C.F.R. § 4.71, Plate V 
(2005).  The veteran did not have symptomatology indicative 
of severe lumbosacral strain, such as listing of whole spine 
to opposite side or marked limitation of forward bending in 
standing position, on examination in May 2002; in fact, he 
did not even have back muscle spasm, which is required for a 
20 percent evaluation under Diagnostic Code 5295.

Moreover, an increased evaluation is not warranted under the 
rating criteria effective September 26, 2003, which provides 
a 40 percent rating when forward flexion of the thoracolumbar 
spine is 30 degrees or less or when there is favorable 
ankylosis of the entire thoracolumbar spine, as motion of the 
veteran's 


thoracolumbar spine on VA examination in May 2005 included 
forward flexion to 40 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant, chronic 
functional impairment due to back disability.  In fact, a VA 
examiner concluded on orthopedic evaluation in May 2002 that 
there was pain but no fatigue, weakness, or lack of 
endurance.  The examiner in May 2005 found some sensory loss 
in the left lower extremity, but there was normal strength 
and no atrophy in either the upper or lower extremities.  The 
veteran was able to work, although he could not participate 
in activities that required a significant amount of physical 
labor.  Consequently, a rating in excess of 20 percent is not 
warranted for service-connected low back disability under 38 
C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 
202 (1995).

Moreover, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as 
there is no evidence of vertebral fracture or ankylosis, the 
Board finds that another rating code was not more appropriate 
prior to the schedular rating change on September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (2002); 
see also 38 C.F.R. § 4.71a (2003).

Neurologic Manifestations of Low Back Disability

Specific Schedular Criteria

Diagnostic Code 8520 provides that for mild incomplete 
paralysis of the sciatic nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis, a 20 percent 
rating is warranted; for moderately severe incomplete 
paralysis, a 40 percent evaluation is assigned; and for 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, a 60 percent evaluation is warranted.  


Complete paralysis of the sciatic nerve produces the foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened, and warrants an 80 percent evaluation.  38 
C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2005).

Analysis

The veteran is assigned a 10 percent evaluation for 
radiculopathy of the left lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  A 10 percent evaluation 
means that there is mild incomplete paralysis of the lower 
extremity.  To warrant a 20 percent evaluation, there needs 
to be medical evidence of moderate incomplete paralysis of 
the lower extremity.

In this case, on VA examination in May 2002, the veteran 
complained of persistent numbness between the first and 
second toes on the left.  He reported that he had not missed 
any work days.  Examination revealed a normal gait and normal 
strength in the lower extremities, with 2+ reflexes at the 
knees and 1+ reflexes at the ankles.  Sensation was markedly 
decreased in the left L5 distribution and in between the 
first and second toes of the left foot.  The diagnosis was 
chronic low back pain, with sensory L5 radiculopathy.  VA 
examination in May 2005 revealed reduced appreciation of 
pinprick and light touch in an L4 and L5 distribution along 
the left leg and foot, with hypesthesias in this distribution 
on cutaneous stimulation.  The remainder of the neurologic 
evaluation was normal, without weakness.  There was normal 
strength in the lower extremities, without atrophy, and 
reflexes were unchanged from the examination in May 2002.  

The recent clinical findings reveal sensory problems in the 
left leg, without evidence of functional impairment.  As 
noted above, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Because the radiculopathy of the left lower 
extremity is only sensory, meaning that there is no impaired 
function, and primarily involves the toes, the Board finds 
that the disability picture for the veteran's service-
connected radiculopathy of the left lower extremity does not 
demonstrate moderate incomplete paralysis and therefore, does 
not meet the criteria for a 20 percent evaluation.

Fenderson, Extraschedular Rating, and Reasonable Doubt 

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology involving either the 
orthopedic or neurologic manifestations of the veteran's 
service-connected low back disability, the Board concludes 
that staged ratings are not warranted for either the 
orthopedic or neurologic manifestations of the disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).  In this regard, the schedular evaluations in this 
case are not inadequate.  Ratings in excess of those assigned 
are provided for certain manifestations of the 
service-connected back disorder but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no evidence demonstrating that the 
service-connected low back disability markedly interferences 
with employment.  In fact, he is able to work as a 
corrections officer; and the findings on VA examination in 
May 2005 include the notation that he had not had any 
prostrating episodes within the previous year.  Further, 
there is no evidence that 


the veteran has been hospitalized since 2001 due to his low 
back disability.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the veteran contended in his March 2003 substantive 
appeal that one of the reasons that he should receive a 
higher evaluation for his service-connected low back 
disability is because the disability will probably get worse, 
disabilities are rated based on the severity of the condition 
during the appeal period and not on the possibility of a 
future increase in disability.  The veteran is free to file a 
claim for increased compensation for his service-connected 
low back disability if it increases in severity in the 
future.


ORDER

An initial evaluation in excess of 20 percent for low back 
disability is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


